Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0225
               Lower Tribunal Nos. 19-9697CC, 20-210AP
                          ________________


         Imperial Fire & Casualty Insurance Company,
                                  Appellant,

                                     vs.

                          Ariel Acosta, et al.,
                                 Appellees.



    An appeal from the County Court for Miami-Dade County, Diana
Gonzalez-Whyte, Judge.

      McFarlane Law, and William J. McFarlane, III, and Michael K.
Mittelmark, for appellant.

      Cole, Scott & Kissane, P.A., and Mark D. Tinker (Tampa); Jose A.
Dapena, P.A., and Jose A. Dapena; Douglas H. Stein, P.A., and Douglas H.
Stein, for appellees.


Before SCALES, MILLER, and BOKOR, JJ.

     MILLER, J.
      Appellant, Imperial Fire & Casualty Insurance Company, challenges a

final order dismissing its complaint for declaratory relief. In the lower court

proceedings, Imperial sought a judicial declaration that the policy it issued to

appellee,   Ariel   Acosta,   was     properly   rescinded   due   to   material

misrepresentation. Concluding the complaint stated a facially sufficient claim

for declaratory relief, we reverse.

                               BACKGROUND

      Acosta was the named insured under the policy. During the policy

period, Arcelio Valdes was involved in a motor vehicle accident while

operating Acosta’s motor vehicle. He and two passengers sustained bodily

injuries and received treatment at various healthcare facilities. The three

then assigned their rights to obtain insurance benefits to appellees, GLG

Rehabilitation Center, Inc., Advanced Health Imaging, LLC, and Variety

Children’s Hospital d/b/a Nicklaus Children’s Hospital.            The entities

subsequently submitted claims for benefits under the policy.

      While investigating the claims, Imperial purportedly learned that Acosta

failed to disclose Valdes as a household resident or an additional driver on

the application of insurance. Contending this failure constituted a material

misrepresentation, Imperial rescinded the policy, returning all earned




                                        2
premiums to Acosta. Declaring the policy void ab initio, it then denied all

claims for benefits.

      Imperial then filed a single-count declaratory action against Acosta,

Valdes, the injured passengers, and the various medical providers in the

county court. In the complaint, it requested “the court ratify and affirm [the]

rescission of its policy of insurance.” After the complaint was filed, appellees

filed suit separately against Imperial, seeking the payment of their respective

claims.

      All appellees, save Variety, moved to dismiss the complaint for

declaratory relief. They contended the complaint was facially deficient or,

alternatively, the issues raised by Imperial were capable of resolution in the

companion litigation. The trial court concluded the claim for declaratory relief

was facially insufficient and granted dismissal. The instant appeal ensued.

                          STANDARD OF REVIEW

      We review de novo “whether the complaint alleges sufficient ultimate

facts, which under any theory of law, would entitle a plaintiff to the relief

sought.”1 Cohen v. Am. Home Assurance Co., 367 So. 2d 677, 681 (Fla. 3d

DCA 1979).


1
 Our review is confined to whether the complaint stated a cause of action.
Thus, it has no bearing on the ultimate issue of whether relief should be
afforded. See Ribaya v. Bd. of Trs. of City Pension Fund for Firefighters &

                                       3
                                   ANALYSIS

      Florida’s Declaratory Judgment Act (the “Act”), codified in chapter 86

of the Florida Statutes, confers jurisdiction upon the circuit and county courts

“within their respective jurisdictional amounts to declare rights, status, and

other equitable or legal relations whether or not further relief is or could be

claimed.” § 86.011, Fla. Stat. (2021). Under the Act,

      [a]ny person claiming to be interested or who may be in doubt
      about his or her rights under a . . . contract . . . or instrument in
      writing or whose rights, status, or other equitable or legal
      relations are affected by . . . contract . . . or instrument in writing
      may have determined any question of construction or validity.

§ 86.021, Fla. Stat.     Permissible actions include those initiated for “the

resolution of a doubt or the removal of a peril, rather than redress for an injury

already inflicted.”   David L. Dickson, Declaratory Judgments in Florida:

Jurisdiction and Judicial Discretion, 27 U. Miami L. Rev. 47, 60 (1972).


Police Officers in Tampa, 162 So. 3d 348, 352 (Fla. 2d DCA 2015) (“A
complaint can be legally sufficient even if the plaintiff ultimately loses the
case on its merits.”); Royal Selections, Inc. v. Fla. Dep’t of Revenue, 687 So.
2d 893, 894 (Fla. 4th DCA 1997) (“A motion to dismiss a complaint for
declaratory judgment is not a motion on the merits. Rather, it is a motion
only to determine whether the plaintiff is entitled to a declaration of its rights,
not to whether it is entitled to a declaration in its favor.”); Travelers Ins. Co.
v. Emery, 579 So. 2d 798, 802 (Fla. 1st DCA 1991) (“All the criteria
necessary to permit the lower court to consider Travelers’ petition for
declaratory judgment were satisfied, and the lower court erred in adjudging
the petition to be ‘premature.’ We express no opinion regarding whether the
policy exclusion at issue applies to the facts alleged or not.”).


                                        4
        In enacting the Act, the legislature foresaw the need for the

construction of contractual rights. To that end, it statutorily authorized courts

to construe a contract “either before or after there has been a breach of it.”

§ 86.031, Fla. Stat.

        A viable complaint for declaratory relief must allege, at a minimum,

that:

        (1) there is a bona fide dispute between the parties; (2) the
        plaintiff has a justiciable question as to the existence or
        nonexistence of some right, status, immunity, power or privilege,
        or as to some fact upon which existence of such a claim may
        depend; (3) the plaintiff is in doubt as to the claim; and (4) there
        is a bona fide, actual, present need for the declaration.

Ribaya, 162 So. 3d at 352. These elements are necessary “to maintain the

status of the proceeding as being judicial in nature and therefore within the

constitutional powers of the court.” Martinez v. Scanlan, 582 So. 2d 1167,

1170 (Fla. 1991) (quoting May v. Holley, 59 So. 2d 636, 639 (Fla. 1952)).

This is because our legislature “never intended, and lacks the power to, allow

declaratory judgment procedures as a vehicle for obtaining advisory

opinions.”      Mandarin Lakes Cmty. Ass’n, Inc. v. Mandarin Lakes

Neighborhood Homeowners Ass’n, Inc., 322 So. 3d 1196, 1199 (Fla. 3d DCA

2021).

        In the instant case, the complaint sought a determination of whether

the omission of Valdes from the policy application constituted a


                                         5
misrepresentation sufficient to justify rescinding the policy. Imperial alleged

it harbored uncertainty, along with the other requisite declaratory relief

elements, albeit in a relatively conclusory manner. Indeed, one passage of

the complaint deemed the declaration necessary “to construe the provisions

of [the insurance] contract and statute and determine whether the

misrepresentations, omissions and/or concealment of facts regarding the

application for insurance were material thereby justifying denial of benefits

and coverage and rescission of the policy.” Viewed as a whole, these

allegations were sufficient to survive dismissal.

      Appellees contend, however, that because the complaint inescapably

yields the conclusion Imperial was seeking a post hoc judicial ratification of

its past decision, any declaration would be merely advisory. Putting aside

the fact that Imperial alleged uncertainty, any doubt as to the practical need

for a declaration was assuaged by the fact that appellees separately filed suit

seeking the payment of insurance benefits. Although no party should be

rewarded for winning the race to the courthouse, the propriety of the

rescission indubitably requires resolution. Consequently, we conclude the

trial court erred in granting dismissal.

      In closing, we echo the sentiment penned nearly seventy years ago by

Justice Sebring in Stark v. Marshall, “[a]lthough our Declaratory Decree Act



                                           6
is broad in its scope and should be liberally construed in order to effectuate

its purpose, it was never intended that it should supplant all other types of

civil procedure known to our jurisprudence.” 67 So. 2d 235, 236 (Fla. 1953).

In accord with this principle, our decision should not be construed as

precluding the consolidation of this matter with the companion litigation.

      Reversed and remanded.




                                      7